Citation Nr: 0328136	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with major depression, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased (compensable rating) for 
epidermal phytosis of the feet.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 rating action that denied a rating in 
excess of 50 percent for PTSD with major depression, a 
compensable rating for epidermal phytosis of the feet, and a 
TDIU.  A Notice of Disagreement was received subsequently in 
March 2002, and a Statement of the Case (SOC) was issued in 
August 2002.  A Substantive Appeal was received subsequently 
in August 2002.

In January 2003, within 90-days of the RO's September 2002 
letter notifying the veteran that of the certification of his 
appeal to the Board, the veteran submitted directly to the 
Board additional medical evidence, consisting of VA treatment 
records.  This evidence is accepted for consideration in 
connection with the current appeal.  See 38 C.F.R. § 20.1304 
(2003).  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board of Veterans' 
Appeals (Board) finds that all development action needed to 
fairly adjudicate the claims on appeal has not been 
accomplished.    

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, as set forth in 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7800-7833.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  Thus, adjudication of the claim for a 
compensable rating for epidermal phytosis of the feet must 
involve consideration of both the former and revised 
applicable criteria, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 03-
00; 65 Fed. Reg. 33422 (2000)).  In this case, the veteran 
has not been afforded a VA examination to obtain information 
as to the severity of the service-connected skin disability 
of the feet, and that such an examination is necessary to 
obtain medical findings responsive to the former and revised 
rating criteria in order to properly adjudicate the claim.  
Hence, the RO should arrange for the veteran to undergo a VA 
dermatologic evaluation for that purpose.  

The Board also finds that all pertinent medical records have 
not been obtained.  In his March 2001 application for a TDIU, 
the veteran stated that he received treatment for his PTSD at 
the VA Medical Center (VAMC) on Wilshire Boulevard in Los 
Angeles, California in 2000.  However, the RO has not 
obtained medical records from that facility, and the Board 
finds that they are needed to properly adjudicate the claim 
for an increased rating for PTSD with major depression.  All 
outstanding records of current psychiatric treatment and 
evaluation at the Augusta, Georgia VAMC up to the present 
time should also be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also finds that, inasmuch as the veteran was last 
psychiatrically examined in July 2001, he should also be 
afforded a new VA psychiatric examination to determine the 
current degree of severity of his psychiatric disorder with 
consideration of the complete records of psychiatric 
treatment since 2000.

The veteran is hereby advised that failure to report for any 
examination scheduled in connection with his claim(s) for 
increase, without good cause, will result in denial of the 
claim(s).  See 38 C.F.R. § 3.655(b) (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examinations sent to him and his attorney by the 
pertinent VAMC at which they are to take place.

Additionally, the Board also notes that, in June 2001 and 
April 2002 letters, the RO requested the veteran to provide 
further information and/or evidence to support his claims 
within 60 days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1), or the RO would 
adjudicate the claims on the basis of evidence of record.  
However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the 60-day response period 
provided in the RO's letters, and subsequent adjudications 
short of the one-year period, are likewise inconsistent with 
the provisions of section 5103(b)(1).  Therefore, since this 
case is being remanded for the additional development 
described above, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

In adjudicating the claims on appeal, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, for the sake of efficiency, the RO's adjudication 
of the claim should include consideration of all evidence 
added to the claims file since the September 2002 
certification of the appeal, to include evidence submitted 
directly to the Board.  Moreover, the Supplemental SOC (SSOC) 
issued to the veteran and his attorney that explains the 
bases for the RO's determinations must include citation to 
any additional legal authority considered, to specifically 
include the legal authority implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159 (2003), and the revised 
applicable criteria for rating skin diseases under DCs 7800-
7833. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the VAMCs 
in Augusta, Georgia and West Los Angeles 
(Wilshire Boulevard), California  furnish 
copies of all records of treatment and/or 
evaluation of the veteran for psychiatric 
and foot disorders from 2000 to the 
present time.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159 (2003).  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable VA to obtain any additional 
medical records pertaining to evaluation 
and/or treatment for the claimed 
disabilities that are not currently of 
record.  The RO's letter should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain that 
the veteran has a full one-year period 
for response.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify him of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA dermatology 
examination of his feet.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should describe the 
manifestations of the epidermal phytosis 
of each foot in accordance with pertinent 
former and revised criteria for rating 
skin diseases.  Specifically, he/she 
should comment as to whether there is (a) 
slight, if any, exfoliation, exudation, 
or itching, if on a non-exposed surface 
or small area;  (b) exfoliation, 
exudation, or itching, if involving an 
exposed surface or extensive area; (c) 
constant exudation or itching, extensive 
lesions, or marked disfigurement; or (d) 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptional 
repugnance.  

The examiner should also comment as to 
whether the skin disorder (a) affects 
less than 5 percent of the entire body, 
or less than 5 percent of exposed areas, 
and no more than topical therapy has been 
required during the past 12-month period; 
(b) affects at least 5 percent, but less 
than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 
percent, of exposed areas, or 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs has been required 
for a total duration of less than 6 weeks 
during the past 12-month period; (c) 
affects 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed 
areas, or systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs has been required 
for a total duration of 6 weeks or more, 
but not constantly, during the past 12-
month period; or (d) affects more than 40 
percent of the entire body, or more than 
40 percent of exposed areas, or constant 
or near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs has been required 
during the past 12-month period.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  

He/she should also (a) render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means; (b) provide an assessment as 
to the impact of the veteran's PTSD with 
major depression on his ability to obtain 
and retain substantially gainful 
employment.  The examiner should 
specifically comment as whether the 
veteran's service-connected psychiatric 
and foot disabilities, either alone or in 
concert, render him unable to obtain or 
retain substantially gainful employment.     

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

6.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination(s) sent to him 
and his attorney by the pertinent VA 
medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268 (1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly,  the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in  PVA  v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2002) and any other applicable 
legal precedent.    
   
9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655 as appropriate.  
Otherwise, for the sake of efficiency, 
the RO's adjudication should include 
consideration of all evidence added to 
the claims file since the September 2002 
certification of the appeal to the Board 
(including that received by the Board in 
January 2003).  Moreover, in adjudicating 
the claim for a compensable rating for 
epidermal phytosis of the feet, the RO 
should specifically consider the former 
and revised criteria for rating skin 
diseases under DCs 7800-7833.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
SSOC (to include citation to all 
additional legal authority considered - 
to specifically include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
the revised applicable criteria for 
rating skin diseases under DCs 7800-
7833-and clear reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
attorney need take no action until otherwise notified, but 
they may furnish additional evidence and/or argument during 
the appropriate timeframe.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


